         Case 4:19-cr-06063-SMJ    ECF No. 60    filed 12/12/19   PageID.160 Page 1 of 6



                                                                              FILED IN THE
 1                                                                        U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


 2                                                                  Dec 12, 2019
                                                                         SEAN F. MCAVOY, CLERK
 3                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 4
     UNITED STATES OF AMERICA,                    No. 4:19-cr-06063-SMJ
 5
                                Plaintiff,        ORDER GRANTING
 6                                                DEFENDANTS MONICA PESINA
                   v.                             AND NICHOLAS SEAN CARTER
 7                                                MOTION TO CONTINUE
     MONICA PESINA, (01),
 8   NICHOLAS SEAN CARTER, (02),                  AMENDED1 CASE
                                                  MANAGEMENT ORDER
 9                              Defendants.

10

11           Before the Court, without oral argument, is Defendant Nicholas Sean Carter’s

12   Motion to Continue Trial Date and Pre-Trial Conference and Reset Deadlines, ECF

13   No. 55. Defense counsel Nicholas Wright Marchi requests a continuance of the

14   pretrial motions filing deadline, the pretrial conference, and the trial, to allow more

15   time to examine discovery, prepare any related motions, and prepare for trial.

16   Defendant supports counsel’s request for a trial continuance for the articulated

17   reasons. ECF No. 56. Co-defendant Monica Pesina also supports the requested

18

19   1
         This Order amends and supersedes in part the Court’s November 12, 2019 Case
20   Management Order, ECF No. 41.

     AMENDED CASE MANAGEMENT ORDER - 1
       Case 4:19-cr-06063-SMJ     ECF No. 60    filed 12/12/19   PageID.161 Page 2 of 6




 1   continuance. ECF No. 57. Assistant U.S. Attorney Stephanie A Van Marter,

 2   appearing on behalf of the Government, does not oppose the request. ECF No. 55

 3   at 1.

 4           The Indictment was filed on November 6, 2019. ECF No. 6. Defense counsel

 5   appeared for Defendant on November 24, 2019. ECF No. 49. This is Defendants’

 6   first request for a continuance.

 7           To ensure defense counsel is afforded adequate time to review discovery,

 8   prepare any pretrial motions, conduct investigation, and prepare for trial, the Court

 9   grants the motion, extends the pretrial motion deadline, and resets the currently-

10   scheduled pretrial conference and trial dates. The Court finds that Defendants’

11   continuance request is knowing, intelligent, and voluntary, and that the ends of

12   justice served by granting a continuance outweigh the best interest of the public and

13   Defendant in a speedy trial. The delay resulting from Defendants’ motion is

14   therefore excluded under the Speedy Trial Act.

15           Counsel are advised that all second or successive continuance requests will

16   be closely scrutinized for the necessity of more time to effectively prepare, taking

17   into account the exercise of due diligence.

18           Having considered the parties’ proposed case schedule and deadlines, the

19   Court now enters the following Amended Case Management Order, which sets forth

20   the deadlines, hearings, and requirements the parties will observe in this matter. To

     AMENDED CASE MANAGEMENT ORDER - 2
       Case 4:19-cr-06063-SMJ     ECF No. 60    filed 12/12/19   PageID.162 Page 3 of 6




 1   the extent this Order conflicts with any previously-entered Orders in this matter,

 2   this Order shall govern. All counsel are expected to carefully read and abide by this

 3   Order and such provisions of the current CMO which have not been superseded

 4   hereby. The Court will grant relief from the requirements in this Order only upon

 5   motion and good cause shown.

 6         Accordingly, IT IS HEREBY ORDERED:

 7         1.     Defendants’ Motion to Continue Trial Date and Pre-Trial Conference

 8                and Reset Deadlines, ECF No. 55, is GRANTED.

 9         2.     The Court finds, given defense counsel’s need for time to review

10                discovery, prepare any pretrial motions, conduct investigation, and

11                prepare for trial, that failing to grant a continuance would result in a

12                miscarriage of justice and would deny defense counsel the reasonable

13                time necessary for effective preparation, taking into account the

14                exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(i), (iv). The

15                Court, therefore, finds the ends of justice served by granting a

16                continuance in this matter outweigh the best interest of the public and

17                Defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

18         3.     Original CMO. Counsel must review the provisions of the original

19                November 12, 2019 CMO, ECF No. 41, and abide by those procedures

20                which remain in full force and effect and are incorporated herein

     AMENDED CASE MANAGEMENT ORDER - 3
      Case 4:19-cr-06063-SMJ   ECF No. 60   filed 12/12/19   PageID.163 Page 4 of 6




 1             except for the new compliance deadlines in the following Summary of

 2             Amended Deadlines.

 3       4.    Pretrial Conference

 4             A.    The current pretrial conference date of December 19, 2019, is

 5                   STRICKEN and RESET to February 6, 2020, at 10:30 AM in

 6                   RICHLAND. At this hearing, the Court will hear ALL pretrial

 7                   motions that are noted for oral argument.

 8             B.    All Pretrial Conferences are scheduled to last no more than

 9                   thirty (30) minutes, with each side allotted fifteen (15)

10                   minutes to present their own motions and resist motions by

11                   opposing counsel. If any party anticipates requiring longer than

12                   fifteen minutes, that party must notify the Courtroom Deputy at

13                   least seven (7) days prior to the hearing. Any party who fails

14                   to provide this notice will be limited to fifteen (15) minutes.

15       5.    Trial. The current trial date of January 13, 2020, is STRICKEN and

16             RESET to March 16, 2020, at 9:00 AM in RICHLAND. The final

17             pretrial conference will begin at 8:30 A.M.

18       6.    Pursuant to 18 U.S.C. § 3161(h)(7)(B)(i) and (iv), the Court

19             DECLARES EXCLUDABLE from Speedy Trial Act calculations

20             the period from December 6, 2019, the date defense counsel moved to

     AMENDED CASE MANAGEMENT ORDER - 4
          Case 4:19-cr-06063-SMJ     ECF No. 60    filed 12/12/19    PageID.164 Page 5 of 6




 1                   continue, through March 16, 2020, the new trial date, as the period of

 2                   delay granted for adequate preparation by counsel.

 3            7.     Summary of Deadlines

 4        All pretrial motions, including discovery
          motions, Daubert motions, and motions in                     January 6, 2020
 5        limine, filed
          PRETRIAL CONFERENCE                                       February 6, 2020
 6        Deadline for motions to continue trial                10:30 AM - RICHLAND
          CIs’ identities and willingness to be interviewed
 7                                                                    February 6, 2020
          disclosed to Defendants (if applicable)
          Grand jury transcripts produced to Defendants
 8                       Case Agent:                                  February 6, 2020
                         CIs:                                         February 6, 2020
 9                       Other Witnesses:                             February 6, 2020
          Exhibit lists filed and emailed to the Court                 March 9, 2020
10
          Witness lists filed and emailed to the Court                 March 9, 2020
11        Trial briefs, jury instructions, verdict forms, and
                                                                       March 9, 2020
          requested voir dire filed and emailed to the Court
12        Exhibit binders delivered to all parties and to the
                                                                       March 9, 2020
          Court
13        Delivery of JERS-compatible digital evidence
                                                                       March 9, 2020
          files to the Courtroom Deputy
14        Trial notices filed with the Court                            March 12, 2020
          Technology readiness meeting (in-person)                      March 12, 2020
15                                                                      March 16, 2020
          JURY TRIAL
                                                                    9:00 AM - RICHLAND
16
     //
17
     //
18
     //
19
     //
20

     AMENDED CASE MANAGEMENT ORDER - 5
       Case 4:19-cr-06063-SMJ   ECF No. 60   filed 12/12/19   PageID.165 Page 6 of 6




 1         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

 2   provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals

 3   Service.

 4         DATED this 12th day of December 2019.

 5                     __________________________
                       SALVADOR MENDOZA, JR.
 6                     United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

     AMENDED CASE MANAGEMENT ORDER - 6
